Citation Nr: 0708899	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-25 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESSES AT HEARING ON APPEAL

Appellant and his mother. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served in active duty from July 1986 to October 
1988.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to service connection for PTSD.  The 
veteran was notified of this decision in September 2003 and 
he filed a notice of disagreement in October 2003.  In April 
2004, a statement of the case was issued.  In May 2004, the 
veteran filed a substantive appeal.  

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in November 2006.  A 
transcript of the hearing is associated with the claims 
folder.  The veteran submitted additional pertinent evidence 
at the hearing.  Additional evidence was also submitted after 
the issuance of the July 2006 supplemental statement of the 
case.  The veteran waived consideration by the agency of 
original jurisdiction pursuant to 38 C.F.R. § 20.1304.  See 
Hearing Transcript, page 8 and the veteran's statement dated 
in March 2006 in which the veteran waives AOJ consideration 
of any additional evidence submitted.  Therefore, the Board 
finds that the solicitation of a waiver and/or remand for the 
RO's initial consideration of this evidence is not required.  
38 C.F.R. § 20.1304(c).  

The Board notes that a rating decision in February 2006 
denied increased ratings for service-connected cervical spine 
and right ankle disabilities.  It appears that certain 
testimony offered at the Board hearing was directed toward 
advancing new increased rating claims for these disabilities.  
This matter is hereby referred to the RO for appropriate 
action. 


FINDING OF FACT

There is no medical diagnosis of current PTSD.     


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided the 
veteran with VCAA notice letters in March 2003, July 2003, 
July 2004, March 2005 and October 2005.  The letters notified 
the veteran of what evidence and information was needed to 
substantiate a claim for service connection.  The letters 
notified the veteran of what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence that pertains to the claim to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although the part of the VCAA notice was provided to the 
veteran subsequent to the initial AOJ unfavorable decision, 
the Board finds that there is no prejudice to the veteran.  
As noted above, the veteran was provided with content-
complying notice in March 2003, July 2003, July 2004, March 
2005 and October 2005.  The March 2005 VCAA notice advised 
the veteran of what information and evidence was needed to 
substantiate the claim for service connection.  After the 
VCAA notice was provided, the veteran had almost a year to 
respond to the notice and submit additional evidence in 
support of his claim before the claim was readjudicated in 
January 2006.  In January 2006, the veteran informed VA that 
he did not have anything else to submit.  The claim was again 
readjudicated in July 2006.  The veteran has not alleged any 
prejudice.  The Board finds that the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.      

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the appellant 's service), the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.   
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
However, the Board points out that as discussed in detail 
below, the preponderance of the evidence is against the 
claim, and therefore any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

The Board finds that all relevant evidence has been obtained 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  The 
veteran's service personnel records were obtained.  The VCAA 
imposes a duty upon VA to seek relevant treatment records in 
all cases.  38 C.F.R. § 3.159(c)(1)-(3).  VA treatment 
records dated from December 1988 to April 2006 were obtained 
from VA medical facilities in Columbia, South Carolina; 
Salem, Virginia; Murfreesboro, Tennessee; Orlando, Florida; 
and Texas.  Hospital records dated in May 2000 from the M. 
Hospital were obtained.  The veteran's Social Security 
records and supporting evidence were obtained.  In October 
2005, the RO notified the veteran that they were unable to 
obtain any additional VA treatment records from the VA 
medical facilities in Orlando, Florida; Denton, Texas; Sierra 
Vista, Arizona; or Tucson, Arizona.  There is no other 
identified relevant evidence that has not been accounted for.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).  In the present case, the Board finds that a VA 
examination is not necessary since there is sufficient 
competent evidence showing that the veteran does not 
currently suffer from PTSD.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a psychoses became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).      

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

III.  Analysis

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

There is no competent evidence of a diagnosis of PTSD.  The 
service medical records do not reflect a diagnosis of PTSD.  
Service medical records indicate that in August 1987, 
adjustment disorder, emotions, anxiety and conduct, was 
diagnosed.  The service medical records indicate that in 
October 1987, the case was closed.  There is no separation 
examination.  

The veteran has submitted competent evidence of post-service 
treatment for psychiatric disorders.  However, the medical 
evidence does not establish a current diagnosis of PTSD.  
Review of the record shows that upon VA examination in 
January 1989, probable schizoid personality was diagnosed.  A 
January 1993 VA treatment records indicates that the 
diagnoses were dysthymic, substance abuse, and personality 
disorder.  VA hospital records dated from January 1994 to 
March 1994 indicate that the diagnosis was major depression 
and alcohol dependence.  A February 1994 VA treatment record 
reflects a diagnosis of borderline personality disorder.  VA 
hospital records dated from August 1994 to September 1994 
reflect a diagnosis of schizoaffective disorder.  An August 
1994 psychological evaluation indicates that the veteran had 
severe personality pathology and a mood disorder such as 
schizoaffective, cyclothymic, or bipolar disorder.  A VA 
treatment record dated in May 1995 indicates that the veteran 
reported that he had been treated for alcohol abuse in 1994.  
The diagnosis was bipolar disorder, recent, manic.  VA 
hospital records for hospitalization from April 1996 to June 
1996 indicate that the diagnosis was major depression with 
psychotic features.  A March 1996 psychological testing 
report indicates that the diagnosis was chronic 
undifferentiated schizophrenia and rule out anxiety or 
depressive reaction and schizoid personality.  An April 1996 
psychological evaluation revealed a DSM-IV Axis I diagnosis 
of schizophrenia, paranoid type, and alcohol dependence.  
Additional VA treatment records dated in 1996 reflect 
diagnoses of schizophrenia, schizoaffective disorder, major 
depression disorder with psychotic features, and major 
depression, recurrent.  A September 1996 VA examination 
report reflects a diagnosis of bipolar affective disorder, 
manic with psychotic features.  VA treatment records dated 
from the 1990's to the present time show that the veteran 
continued to be treated for schizoaffective disorder and 
bipolar disorder.  He was hospitalized for treatment in 1998, 
2000, 2001, 2002, 2003, and 2004.  More recent VA treatment 
records dated in 2005 and 2006 show treatment for bipolar 
disorder.  

Social Security records dated in October 1996 indicate that 
the primary diagnosis was schizophrenia, paranoid and other 
functional psychotic features.  The veteran noted in the 
application that he had been treated for depression since 
1987.  A June 2000 Social Security record indicates that the 
primary diagnosis was bipolar disorder and the secondary 
disorder was borderline personality disorder.  A July 2005 
Social Security record notes that the primary diagnosis was 
affective/mood disorder and the secondary diagnosis was 
personality disorder.     

Although the record shows that the veteran has been evaluated 
by psychiatric examiners on numerous occasions, there is no 
competent evidence of a current diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a).  See 38 C.F.R. 
§ 3.304(f).  The VA treatment records and private medical 
records do not document a diagnosis of PTSD, although other 
psychiatric disorders are referenced in those reports.  The 
Board finds that these psychiatric reports constitute 
sufficient competent evidence to find that the veteran does 
not have PTSD.  Without competent evidence of a diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in which the Court held that, in the absence of proof 
of a present disability, there can be no valid claim).  A 
grant of service connection requires a showing of current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past).  In this case, there is no competent evidence of a 
diagnosis of PTSD.    

The veteran's own implied assertions that he has PTSD due to 
events in service are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran has not submitted any medical evidence 
which supports his contentions. 

Since there is no evidence of current diagnosis of PTSD, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, service connection for 
PTSD is not warranted.

The medical evidence does show that other psychiatric 
diagnoses have been rendered.  The veteran has filed claims 
for service connection for these disorders and the RO has 
adjudicated these claims.  Review of the record shows that a 
June 1989 rating decision denied entitlement to service 
connection for schizoid personality.  The veteran was 
notified of this decision in July 1989 and he did not file an 
appeal.  A March 1995 rating decision denied entitlement to 
service connection for bipolar manic depression.  The veteran 
was notified of this decision in March 1995 and he did not 
file an appeal.  The July 1989 and March 1995 decisions 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A 
May 1997 rating decision determined that new and material 
evidence had not been received to reopen the claim for 
service connection for bipolar disorder and denied 
entitlement to service connection for schizophrenia.  The 
veteran was notified of this decision in May 1997 and he did 
not file an appeal.  The May 1997 decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

More recently, in November 2002, the veteran filed a claim to 
reopen the claim for service connection for a bipolar 
disorder in addition to the claim for service connection for 
PTSD.  The September 2003 rating decision determined that the 
new and material evidence had not been received to reopen the 
claim for service connection for a bipolar disorder.  The 
veteran was notified of this decision and he did not appeal 
this issue.  

The Board acknowledges the testimony offered at the November 
2006 Board hearing.  That testimony was directed almost 
entirely to the question of the veteran's assignment during 
service and inservice stressors.  However, regardless of 
whether or not there is a stressor which can be corroborated, 
the claims files include numerous medical reports, 
hospitalization reports, and psychological test reports which 
show that the veteran has suffered from other psychiatric 
disorders other than PTSD.  In sum, despite numerous 
examinations, it appears to be the clear consensus of 
examiners that there has not been sufficient findings to 
warrant a diagnosis of PTSD.  The voluminous medical evidence 
compels the conclusion that if the veteran does suffer from 
PTSD, it would have been documented by medical examiners.  In 
light of the extensive medical examination and testing which 
the veteran has undergone, the Board concludes that without a 
diagnosis of PTSD, there is no need to reach the question of 
the claimed inservice stressors. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD, and the claim is denied.  The Board considered the 
applicability of "benefit of the doubt" doctrine, however, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of these matters on that basis.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is not warranted.  
The appeal is denied.    




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


